FOR PUBLICATION
              JUDICIAL COUNCIL
            OF THE NINTH CIRCUIT

IN RE COMPLAINT                             Nos. 10-90078
                                      
OF JUDICIAL MISCONDUCT                               and
                                                  11-90083

                                              ORDER

                     Filed May 26, 2011


                           ORDER

KOZINSKI, Chief Judge:

  A pro se litigant alleges that a magistrate judge “unlawfully
granted [defendants’] request for dismissal of all defendants
and all causes of action” in several of his civil cases and that
a district judge “rubber-stamped” those decisions. These
charges relate directly to the merits of the judges’ rulings and
must therefore be dismissed. See 28 U.S.C. § 352(b)(1)(A)(ii);
Judicial-Conduct Rule 11(c)(1)(B); In re Charge of Judicial
Misconduct, 685 F.2d 1226, 1227 (9th Cir. Jud. Council
1982).

   Complainant further alleges that the judges were corrupt
because they never “adjudg[ed] anything against [defen-
dants],” but routinely “dismiss[ed] any pro se complaint for
violation of civil rights § 1983 against officers.” But adverse
rulings do not prove bias or conspiracy. See In re Complaint
of Judicial Misconduct, 583 F.3d 598, 598 (9th Cir. Jud.
Council 2009). Because complainant presented no evidence to
support these allegations, they must be dismissed.
See 28 U.S.C. § 352(b)(1)(A)(iii); Judicial-Conduct Rule
                             7283
7284       IN RE COMPLAINT OF JUDICIAL MISCONDUCT
11(c)(1)(D); In re Complaint of Judicial Misconduct, 569
F.3d 1093, 1093 (9th Cir. Jud. Council 2009).

   Complainant also alleges that the judges “have been forced
on all [of his] cases, even when he requested assignment to
different judges.” But, under Ninth Circuit precedent, a liti-
gant has “no right to any particular procedure for the selection
of the judge,” so long as the judge is chosen “in a manner free
from bias or the desire to influence the outcome of the pro-
ceedings.” Cruz v. Abbate, 812 F.2d 571, 574 (9th Cir. 1987).
Here, complainant offered no evidence that the judges were
even involved in assigning his cases, much less that they
acted with an improper motive. The mere fact that the same
judge presided over multiple cases filed by complainant is not
proof of misconduct. Because complainant offers no other
evidence to support this claim, this charge must be dismissed.
See In re Complaint of Judicial Misconduct, 632 F.3d at 1287,
1288 (9th Cir. Jud. Council 2011).

   Complainant makes various other allegations against the
judges, including that the district judge “doctored” a motion
“by crossing over ‘Addendum’ and superimposing ‘Reply in
Opposition’ in handwriting,” and that the magistrate judge
“issued an incredibly open legal advice to [defendants]” and
“intimidat[ed complainant] to not persisting with his
motions.” A review of complainant’s exhibits reveals no evi-
dence that the judges did anything improper. See In re Com-
plaint of Judicial Misconduct, 630 F.3d 968, 969-70 (9th Cir.
Jud. Council 2010). Because there is no evidence that miscon-
duct occurred, these claims must be dismissed. See In re Com-
plaint of Judicial Misconduct, 632 F.3d at 1288.

   Finally, complainant asserts that “[t]here are too many alle-
gations and proofs against [the magistrate judge], that it
would be very superflous [sic] and perfunctory if this com-
plaint were decided on this form and allegations alone.” He
therefore directs us to order transcripts from one of his under-
lying cases, because “when substantiated [the charges] would
           IN RE COMPLAINT OF JUDICIAL MISCONDUCT         7285
represent a scandalous misconduct by a judicial officer and a
stain to the . . . Court.” But nowhere in complainant’s six-
page complaint or ten-page supplement does he explain what
specific misconduct those transcripts would reveal, or where
within the transcripts the alleged misconduct can be found.
Cf. In re Complaint of Judicial Misconduct, 630 F.3d at
969-70. Without pointing to anything specific, complainant’s
suggestion that we order transcripts isn’t proof of misconduct,
but rather an invitation for the Judicial Council to conduct a
fishing expedition. As we’ve previously explained, “vague
accusations and convoluted demands don’t satisfy complain-
ant’s obligation to provide objective evidence of misconduct,”
so this claim must be dismissed. In re Complaint of Judicial
Misconduct, 584 F.3d 1230, 1231 (9th Cir. Jud. Council
2009).

  DISMISSED.